             Case 2:18-cv-01598-JAD-NJK Document 25 Filed 08/16/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Rafael Castillo-Sanchez,                                   Case No.: 2:18-cv-01598-JAD-NJK

 4             Petitioner                                  Order Granting Unopposed Motion for
                                                                  Enlargement of Time
 5 v.
                                                                         [ECF No. 24]
 6 Dwight Neven, et al.,

 7             Respondents

 8

 9            Petitioner Rafael Castillo-Sanchez brings this action for habeas corpus relief under 28

10 U.S.C. § 2254 to challenge his state-court conviction for murder.1 Respondents now move to

11 extend the time to respond to the first amended petition because of the need to index state-court

12 documents and a previously scheduled vacation.2 The motion is unopposed. Good cause

13 appearing, I grant this motion.

14            IT THEREFORE IS ORDERED that Respondents' Unopposed Motion for

15 Enlargement of Time [ECF No. 24] is GRANTED. Respondents' deadline to file a response

16 to the first amended petition is extended to September 27, 2021.

17            Dated: August 10, 2021

18                                                             _________________________________
                                                               U.S. District Judge
19

20

21

22

23   1
         ECF No. 4.
     2
         ECF No. 24.
